Citation Nr: 0424538	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  97-33 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for left knee 
disability, to include whether a timely substantive appeal 
has been received.

3.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a bilateral 
foot condition, to include whether a timely substantive 
appeal has been received. 

4.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for right wrist 
carpal tunnel syndrome, to include whether a timely 
substantive appeal has been received.

5.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disability other than PTSD, to include whether a 
timely substantive appeal has been received.

6.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for urinary 
tract disabilities, to include whether an appeal has been 
timely perfected. 

7.  Entitlement service connection for hearing loss, to 
include whether an appeal has been timely perfected.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 1964 to September 1984.  This case comes before the 
Board of Veterans' Appeals (hereinafter Board) on appeal from 
the Department of Veterans Affairs (hereinafter VA) regional 
office in New Orleans, Louisiana (hereinafter RO).  The 
veteran's claims folder is currently under the jurisdiction 
of the RO in Jackson, Mississippi.

This case was previously before the Board in August 1998.  At 
that time a portion of the veteran's VA records had been 
misplaced.  Based on the available evidence, the Board 
construed the issues of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a urinary tract, foot, and psychiatric 
disabilities and service connection for hearing loss were 
listed as being in appellate status and that this matter had 
to be clarified.  The misplaced records have been located.  
The veteran has now requested a videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has recently expressed a desire to have a 
videoconference hearing at the RO in New Orleans before a 
Veterans Law Judge.  The requested hearing must be scheduled.  
Because videoconference hearings are usually scheduled by the 
RO, the Board is remanding the case for the purpose of 
satisfying this obligation.  38 C.F.R. § 20.704(a) (2003).

In view of the foregoing, the Board must remand the case to 
ensure that the veteran is afforded all due process of law 
considerations.  Accordingly, this case is REMANDED for the 
following development:

The RO should make the necessary 
arrangements to schedule the veteran for 
a hearing by the use of videoconferencing 
at the RO in New Orleans.  The RO should 
notify the veteran of the date, time and 
place of such a hearing by letter mailed 
to the veteran's current address of 
record.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



